Case 1:19-cv-22702-KMW Document 129-2 Entered on FLSD Docket 08/04/2020 Page 1 of 2

Exhibit B
Case 1:19-cv-22702-KMW Document 129-2 Entered on FLSD Docket 08/04/2020 Page 2 of 2

8/3/2020 Amazon.com: BoostCeuticals SAM e 90 1500mg Daily Dose Ideal No Additives Same Supplement - Vegan - Non GMO Gluten Free Pure ...
Hello, Kantrowitz Returns 1
All~ Sam-e * Account & Lists = & Orders Try Prime « Cart

 

Deliver to Kantrowitz

Chestnut ... 10977 Browsing History ~ WholeFoods Pantry BuyAgain GiftCards Finda Gift No annual credit card fee

Health & Personal Care = Household Supplies Vitamins & Diet Supplements Baby& ChildCare HealthCare Sports Nutrition Sexual Wellness

 

( Back to results

You last purchased this item on May 9, 2019.
Size: 90 | View this order

 

 

 

 

 

 

 

 

BoostCeuticals SAM One-time purchase:
e 90 1500mg Daily $36.99
Dose Ideal No Subscribe & Save:
Additives Same 5% 10%
Supplement - Vegan $35.14 ($0.39 / Count)
- Non GMO Gluten Save 5% now and up to 10% on
Free Pure Natural repeat deliveries
« No fees
Sam e Supplement + Cancel anytime
by BoostCeuticals Learn more
255 ratings Get it Wednesday, Aug 12
| 22 answered questions
° In Stock.
List Price: $39-99 . _-,
Price: $36.99 ($0.41 / Count) ay Ty
& FREE Shipping. . .
Details Deliver every:
You Save: $3.60 (8%) | 2 months (Most common)

  
   

   
  
 

© i. Supports Bones & Jeinl Corifon* American Express

   

 

 

 

  

 

 

 

 

a 1H Suppons Newwons Syaini® — Membership Rewards - | Auto-deliveries sold by
3. Promotes Heslihy Liver Fongtion®:- points. Maximum discount —- BoostCeuticals and Fulfilled by

$50. See terms. , Amazon

Size: 90 .

«FEEL IN CONTROL WITH PURE Add to List |
NO ADDITIVES SAMe — Don’t cen
settle for potentially harmful Add to Wedding Registry |
additives like stearates or less
potent SAMe 400mg 1200mg Share
daily dose. Imagine your life
with Boostceuticals 500mg per Have one to sell?

 

 

capsule 1500mg daily dose (
Sam @ instead, a superior

natural & vegan mood support
supplement for cagnitive |
health and proven jolnt
support - SAMe (5 adenosyt
methionine }) proven with
clnical trials over decades
works better than some
prescription medications for
benefits without the side
effects*

* MAXIMUM STRENGTH MOOD
& JOINT COMFORT SAMe —-Not :
200mg or SAM e 400mg per : 456
capsule but highest strength i
Sam e 500mg per capsule —
take Same or s-adenosyl

Roll over image to zoom in

_ Sell on Amazon

 

 

 

Sponsored

htips:/Awww.amazon.com/BoostCeuticals-1500mg-Daily-Additives-Supplement/dp/BO13Q5TSRO/ref=sr_1_2_sspa?crid=1N8TDESR14PU38&dchild=1... 1/11
